Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 1 of 21 PageID #: 10


                                                                 EXHIBIT
                                                                    1
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 2 of 21 PageID #: 11
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 3 of 21 PageID #: 12
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 4 of 21 PageID #: 13
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 5 of 21 PageID #: 14
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 6 of 21 PageID #: 15
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 7 of 21 PageID #: 16
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 8 of 21 PageID #: 17
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 9 of 21 PageID #: 18
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 10 of 21 PageID #: 19
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 11 of 21 PageID #: 20
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 12 of 21 PageID #: 21
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 13 of 21 PageID #: 22
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 14 of 21 PageID #: 23
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 15 of 21 PageID #: 24
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 16 of 21 PageID #: 25
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 17 of 21 PageID #: 26
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 18 of 21 PageID #: 27
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 19 of 21 PageID #: 28
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 20 of 21 PageID #: 29
Case 3:21-cv-00123 Document 1-1 Filed 02/18/21 Page 21 of 21 PageID #: 30
